DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The preliminary amendment filed 1/7/2022 has been received and entered into the application file.  Claims 61-80 are pending, all of which have been considered on the merits.

Priority
	The instant application is a national stage entry under 35 USC 371 of PCT/US17/51285 (filed 9/13/2017).  Acknowledgement is made of Applicant’s claim for benefit to prior-filed US Provisional application 16/332634 (filed 3/12/2019). 

Claim Objections
	Claims 67, 70 and 75 are objected to for the following minor informalities:
	The period at the end of each of claims 67 and 70 are in superscript.  The periods need to be in regular level.
	Claim 74 has a comma after the period, the comma should be removed.
	Correction is required.

Examiner Comments
	In claim 61, the claim uses a lower case “a” and an upper case “B”.  It is recommended that one letter be changed so that the format is consistent throughout the claim.  
In claim 75, line 2, it appears the phrase “...one side of an endothelial cell monolayer...” should read “...one side of[[an]] the endothelial cell monolayer...”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 61-80 are rejected under 35 U.S.C. 103 as being unpatentable over Knipp et al (US Patent 10877026), in view of Rafii et al (US Patent 8465732).
	Knipp et al teach blood-brain barrier (BBB) systems that have direct contact between (a) endothelial cells and (b) astrocytes and/or pericytes, as opposed to prior art models where endothelial cells were separated by a membrane from glial cells (See col. 9, ln 50-col. 10, ln 5).  
	In the coculture embodiment, astrocytes (a first cell type) are seeded onto a permeable membrane support; the astrocytes are permitted to attach and proliferate to form a confluent layer; then brain microvascular endothelial cells (BMECs) (a second cell type) are seeded over the layer of the astrocytes; the BMECs are permitted to attach and proliferate until they reach a desired confluency (See col. 11, ln 54-col. 12, ln 5, col. 12, ln 16-22).  The coculture embodiment of the BBB system thus contains: a permeable membrane, a confluent layer of astrocytes directly on the apical side of the permeable membrane, and a confluent layer of BMECs directly on top of (and in direct contact with) the astrocytes (See col. 12, ln 31-41; see Fig. 3B; see claims 16-19).  
The BMECs may be any suitable BMEC, including human brain endothelial cells (HBECs), specifically hCMEC/D3, or any other line primary, iPSC-derived, modified or immortalized BMEC (see col. 14, ln 36-col. 15, ln 25). 
Knipp et al teach experimenting with the seeding density, ratio and culture conditions of the BMECs, astrocytes and optionally pericytes, was experimented with to provide optimal TEER and permeability coefficients (See col. 15, ln 45-col. 17, ln 5).  Knipp et al disclose methods to measure the TEER and several methods to test permeability (See col. 23, ln 37-col. 26, ln 52).  
	Knipp et al teach the BBB system can be used in methods of determining or predicting drug delivery efficacy across the BBB and/or drug toxicity (See col. 12, ln 22-27).
	Knipp et al does not teach use of E4ORF1+ BMECs (BMECs that express adenovirus E4ORF1 polypeptide) in their BBB systems.

	Rafii et al disclose methods of introducing nucleic acid molecules comprising E4ORF1 gene into endothelial cells, and endothelial cells expressing the E4ORF1 polypeptide (See col. 1, ln 52-63; see claim 9).  Rafii et al teach the endothelial cells can be from, inter alia, the brain (See col. 2, ln 29-38).  Rafii et al teach E4ORF1+ endothelial cells have increased proliferative capacity, increased survival capacity and reduced senescence (See col. 9, ln 8-21). 
	Rafii et al does not disclose use of the E4ORF1+ endothelial cells in a BBB system.

	Regarding claims 61-63: While neither Knipp et al nor Rafii et al, individually, teach all elements currently claimed, based on their combined teachings, it would have been prima facie obvious to one having ordinary skill in the art, at the time of the effective filing date of the instant application, to have modified the BBB system of Knipp et al to utilize E4ORF1+ BMECs, as taught by Rafii et al, to produce the in vitro BBB system as claimed.  Specifically, as discussed above the coculture embodiment of Knipp et al is an in vitro BBB system comprising (a) a confluent monolayer of endothelial cells (BMECs, including HBECs), in direct contact with (b) a monolayer of astrocytes.  Given that Rafii et al teach introduction of the nucleic acid molecule comprising E4ORF1 gene into endothelial cells improves proliferative capacity and increases survival of endothelial cells, one would have been motivated to employ the method of Rafii et al to modify the HBECs used in Knipp et al to express the E4ORF1 polypeptide.  Specifically, one would have been motivated to improve the survival proliferation rate of the HBECs in the BBB system of Knipp et al.  Improved cell survival is implicitly desired in tissue models.  One would have had a reasonable expectation of success in modifying the HBECs used in Knipp et al because Rafii et al provide clear instructions on how to introduce the E4ORF1 gene into a variety of types of endothelial cells, including brain endothelial cells. 
	Regarding claims 65-66: Following the discussion above, the BBB system of Knipp et al is on a permeable membrane, such as a Transwell insert.  This reads on a permeable solid support. 
	Regarding claims 67-72: Knipp et al exemplifies an embodiment wherein the TEER of the coculture embodiment is about 50 Ω. cm2 (See Fig. 7A).  There is a reasonable expectation that the modified BBB system, discussed above would have the same, or better, TEER, given the improved survival and proliferative capacity of the HBECs.  Thus the BBB system of Knipp et al, modified in view of Rafii et al, meets the limitations of claims 67, 68, 70 and 71.  Knipp et al teach the TEER can be manipulated by optimizing the cell culture seeding density, and other culture conditions.  Thus the TEER values of claims 69 and 72 are considered to be obvious variants, as the TEER value is a result effective variable which the prior art teaches means to optimize. 
	Regarding claims 73-74: Knipp et al does not measure the Lucifer Yellow permeability coefficient, rather Knipp et al utilize a variety of other methods and molecules to determine permeability coefficient.  Knipp et al does teach the permeability coefficient, like TEER, can be optimized by cell culture seeding density, cell ratio, and other culture conditions.  Thus the values recited in claims 73 and 74 are considered to be obvious variations, as the permeability coefficient is a result effective variable which the prior art teaches means to optimize. 

	Regarding claims 75-80: Following the discussion above, it would have been prima facie obvious to have modified the in vitro BBB system of Knipp et al to include E4ORF1+ HBECs.  
	As noted above, Knipp et al teach their BBB system can be used for determining drug delivery efficacy and/or drug toxicity across the BBB.  It would have been prima facie obvious to have utilized the BBB of Knipp et al, modified to include E4ORF1+ HBECs in the same testing methods as taught by Knipp et al.  Testing drug delivery efficacy across the BBB involves applying a drug to one side of the BBB, and then measuring its presence on the other side of the membrane.  Such a method reads on claimed methods 75 and 78.  Measuring the effect of the drug on TEER/permeability would have been obvious variations of the testing methods. One would have had a reasonable expectation of success because Knipp et al teach how to measure each of these parameters.   

Relevant Prior Art
	The following prior art is made of record as being relevant, but is not relied upon for a rejection at this time:

Qiang et al WO 15/200897 (corresponding US Patent 10947500, citations made to WO document): Qiang et al  disclose neural cells and glial cells engineered to express E4ORF1 (¶0004).  The glial cells can be astrocytes (See ¶0040). The E4ORF1+ neural cells are disclosed as exhibiting increased proliferation rates, increased survival capacity, increased axonal length, increased number of minor branches, and increased number of branches per axon (See ¶0004).  Qiang et al teach a composition comprising the engineered neural cells and one or more additional cell types.  The one or more additional cell types can be endothelial cells.  The endothelial cells can, themselves, be engineered to express E4ORF1 polypeptide (See ¶0042).  Qiang et al teach one embodiment wherein the engineered neural cells may be useful in an in vitro blood brain barrier model system comprising (a) a population of engineered E4ORF1+ glial cells, and (b) pericytes, and (c) endothelial cells.  
	It would have been prima facie obvious, based on the teachings of Qiang et al to create a BBB system comprising (a) a population of E4ORF1+ astrocytes, (b) pericytes, and (c) E4ORF1+ endothelial cells.  However, Qiang et al does not provide any disclosure as to the construction of the BBB system.  Specifically, Qiang et al does not teach if the astrocytes, pericytes and endothelial cells are in confluent monolayers and/or in direct contact with each other.  

Ma et al (Lab Chip, 2005): Ma et al disclose in vitro BBB models comprising endothelial cells cultured on an apical side of a cell culture insert, and astrocytes cultured on the opposite side of the cell culture insert.  In this model, the endothelial cells and astrocytes are not in direct contact, rather they are separated by the cell culture insert. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633